DETAILED ACTION
	This Office Action is based on application 17/391,006 filed 1 August 2021.  Claims 1-18 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The following claim is objected to due to informalities:  
Claim 4: “comprising at least some of the retrieved data from the object storage system.” should be “comprising the at least some of the retrieved data from the object storage system.” provided antecedent basis of ‘at least some of the retrieved data’ in parent Claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over BARTON et al (US PGPub 2012/0233228) in further view of ZBILJIC (US PGPub 2017/0318119).

With respect to Claim 1, BARTON discloses a computer-implemented method of backing up an application to an object storage system (Fig 7a, Step 702 – receive request to upload {analogous to ‘backing up’} a large object {analogous to ‘an application’} to storage server from user device; ¶[0138] – large objects include files used by applications), the method comprising:
a) receiving a policy comprising at least one retention attribute for the application being backed up (Fig 2, Object Service 208 {analogous to ‘a policy’}; ¶[0059] – a ‘time to live’ marker may be associated with an object); 
b) receiving a file comprising data from the application being backed up to 5the object storage system at a locally-mounted-file-system representation (Fig 7a, Step 702 – receive request to upload large object to storage server from user device; ¶[0056] – “objects are stored as binary files with metadata stored as extended attributes of the file in the file system” {analogous to ‘a file … at a locally-mounted-file-system representation’}; ¶ [0134]); 
c) generating a manifest comprising file segment metadata based on the file and at least one attribute associated with the locally-mounted-file-system representation (Fig 7a, Step 706 – generate manifest file related to object segments; ¶ [0135] – the manifest file may include identification of object segments relative to other object segments generated from the same large object {analogous to ‘file segment metadata’} and object segment filenames {analogous to ‘at least one attribute’}; ¶ [0128] – ‘each separate object segments may be assigned a unique identifier {e.g. file name} that allows the object segment to be stored, read, written and/or otherwise manipulated by the file storage system’), the manifest further comprising at least one version (¶[0010] – “By using different manifests, the file can … have more than one version”; ¶[0143] discusses how four versions of a large object file are represented via different manifest files); 
d) generating at least one file segment comprising at least some of the data (Fig 7a, Step 706 – segment large object into a plurality of segments; ¶ [0135]); 
e) storing the at least one file segment comprising at least some of the data as at least one corresponding object comprising the at least some of the 10data in a bucket in the object storage system (Fig 7a, Step 708 – store each object segment in the file storage system; ¶[0135] – “all of the object segments generated at block 706 for a given large object may be uploaded to a single container 302 {analogous to a ‘bucket’}”), wherein the at least one corresponding object corresponds to the at least one version in the manifest (¶[0120] – “the manifest file may be created to include details about the plurality of object segments to be provided to reproduce the large object”); and 
f) storing the manifest as an object in the object storage system (Abstract – the system also generates and stores a manifest file describing the relationship of the various segments to the original data file).  
BARTON may not explicitly disclose wherein the bucket comprises an object lock.
However, ZBILJIC discloses wherein the bucket comprises an object lock (¶[0104] – locks may be placed on a shared data structure {‘bucket’} to restrict simultaneous access).
BARTON and ZBILJIC are analogous art because they are from the same field of endeavor of object storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARTON and ZBILJIC before him or her, to modify the containers of BARTON to include locks as taught by ZBILJIC.  A motivation for doing so would have been to prevent corruption of shared data that may happen when multiple threads simultaneously modify the shared data (¶[0104]).  Therefore, it would have been obvious to combine BARTON and ZBILJIC to obtain the invention as specified in the instant claims.

With respect to Claim 14, BARTON discloses a computer backup system comprising:  - 49 –
a) a computer node configured to backup an application using a locally-mounted-file-system representation (Fig 7a, Step 702 – receive request to upload {analogous to ‘backing up’} a large object {analogous to ‘an application’} to storage server from user device; ¶[0138] – large objects include files used by applications; ¶[0056] – “objects are stored as binary files with metadata stored as extended attributes of the file in the file system” {analogous to ‘a file … at a locally-mounted-file-system representation’}; ¶ [0134]); 
b) a processor (Fig 1B, Processor 112) electrically connected to the computer node and configured to: 
i) receive a retention policy for the application being backed up comprising at least one retention attribute (Fig 2, Object Service 208 {analogous to ‘a policy’}; ¶[0059] – a ‘time to live’ marker may be associated with an object); 
ii) receive a file comprising data from the application being backed up (Fig 7a, Step 702 – receive request to upload large object to storage server from user device);
iii) generate a manifest comprising file segment metadata based on the file and at least one attribute associated with the locally-mounted-file-system representation (Fig 7a, Step 706 – generate manifest file related to object segments; ¶ [0135] – the manifest file may include identification of object segments relative to other object segments generated from the same large object {analogous to ‘file segment metadata’} and object segment filenames {analogous to ‘at least one attribute’}; ¶ [0128] – ‘each separate object segments may be assigned a unique identifier {e.g. file name} that allows the object segment to be stored, read, written and/or otherwise manipulated by the file storage system’), the manifest further comprising at least one version (¶[0010] – “By using different manifests, the file can … have more than one version”; ¶[0143] discusses how four versions of a large object file are represented via different manifest files); and 
iv) generate at least one file segment comprising at least some of the data (Fig 7a, Step 706 – segment large object into a plurality of segments; ¶ [0135]); and 
10c) an object store system electrically connected to the processor (Fig 1a, 2), the object store system storing the generated at least one file segment comprising at least some of the data as at least one corresponding object comprising at least some of the data in a bucket (Fig 7a, Step 708 – store each object segment in the file storage system; ¶[0135] – “all of the object segments generated at block 706 for a given large object may be uploaded to a single container 302 {analogous to a ‘bucket’}”), wherein the at least one corresponding object corresponds to the at least one version in the manifest (¶[0120] – “the manifest file may be created to include details about the plurality of object segments to be provided to reproduce the large object”) and storing the generated manifest as an object in the object storage system (Abstract – the system also generates and stores a manifest file describing the relationship of the various segments to the original data file).
BARTON may not explicitly disclose wherein the bucket comprises an object lock.
However, ZBILJIC discloses wherein the bucket comprises an object lock (¶[0104] – locks may be placed on a shared data structure {‘bucket’} to restrict simultaneous access).
BARTON and ZBILJIC are analogous art because they are from the same field of endeavor of object storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARTON and ZBILJIC before him or her, to modify the containers of BARTON to include locks as taught by ZBILJIC.  A motivation for doing so would have been to prevent corruption of shared data that may happen when multiple threads simultaneously modify the shared data (¶[0104]).  Therefore, it would have been obvious to combine BARTON and ZBILJIC to obtain the invention as specified in the instant claims.

With respect to Claim 2, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application to the object storage system of claim 1.
BARTON further discloses retrieving data from the application being backed up to the object storage system (Fig 7b, Step 758  - provide large object using object segments; Step 758 happens in response to Step 752 – receive request to retrieve large object; ¶ [0136]).

With respect to Claim 153, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application to the object storage system of claim 2.
 BARTON further discloses determining at least one corresponding object comprising at least some of the retrieved data in the object storage system based on the file segment metadata in the manifest (Fig 7b, Step 754 – identify object segments related to large object using manifest file; ¶ [0136]).

With respect to Claim 4, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application to the - 45 -object storage system of claim 3.
BARTON further disclose retrieving the determined at least one corresponding object comprising at least some of the retrieved data from the object storage system (¶[0135-0136] – object segments for a given large object may be uploaded to a single container 302, thus retrieving object segments as described in Fig 7b, Step 756 retrieves the object).

With respect to Claim 5, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application to the 5object storage system of claim 4.
BARTON further discloses presenting the at least some of the retrieved data to the application using the locally-mounted-file-system representation (¶ [0136] – identified object segments are retrieved from their locations in the storage pools 214 provided by storage servers 108 and provided as the large object to the user device 102).  

With respect to Claim 6, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application to the object storage system of claim 3.
BARTON further discloses wherein the determining at least one corresponding object comprises determining based on an oldest manifest version associated with the at least one corresponding object. (¶[0143] – a large object may be represented by four different manifests files corresponding to four different versions of the large object including ‘a first version’ {analogous to ‘an oldest manifest version’})

With respect to Claim 7, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application using the object storage system of claim 1.
BARTON further discloses generating a new version in the manifest if an object is updated (¶[0143] – a user may be supplied a copy of a manifest file of a large object, retrieve any object segment of the large object for editing, uploading a new object segment with changes, and update the copy of the manifest to represent the large object with the changes).

With respect to Claim 8, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application using the object storage system of claim 1.
BARTON further discloses wherein the retention attribute comprises a retain-until date (¶[0059] – a ‘time to live’ marker may be associated with an object).

With respect to Claim 9, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application using the object storage system of claim 1.
BARTON further discloses wherein the retention attribute comprises an authenticity attribute (¶ [0081] – objects uploaded to the storage system may be associated with accounts; access may be denied in response to invalid accounts or access keys/tokens).

With respect to Claim 10, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application using the object storage system of claim 1. 
ZBILJIC further discloses wherein the file comprises a snapshot of a virtual machine (¶ [0004] – an entire data set e.g. a locally instantiated VM may be copied to a local instance from a backing store).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARTON and ZBILJIC before him or her, to modify the object storage server of the combination of BARTON and ZBILJIC to further include VM snapshots as taught by ZBILJIC.  A motivation for doing so would have been to support co-location of bioinformatics analysis tools with data sets on cloud computing resources (¶ [0004]).

With respect to Claim 11, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application using the object storage system of claim 1.
BARTON further discloses wherein the object storage system resides in a cloud environment (Abstract – cloud storage system).

With respect to Claim 12, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application using the object storage system of claim 1.
BARTON further discloses wherein the object storage system comprises a flat organization of objects (¶ [0101] – objects may be representable in a virtual hierarchy {analogous to a ‘flat organization’} different from an actual storage hierarchy).

With respect to Claim 13, the combination of BARTON and ZBILJIC disclose the computer-implemented method of backing up the application using the object storage system of claim 1.
ZBILJIC further discloses wherein the locally-mounted file system representation comprises a file directory (¶ [0057] – a file system may communicate with a file database to determine which files should be listed as available in a directory mount point {analogous to ‘file directory’}).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARTON and ZBILJIC before him or her, to modify the storage server of the combination of BARTON and ZBILJIC to further include a file system as taught by ZBILJIC.  A motivation for doing so would have been to control exposure to files indexed in the file database to particular users providing a security benefit (¶ [0057]). 

With respect to Claim 15, the combination of BARTON and ZBILJIC disclose the computer backup system of claim 14.
BARTON further discloses wherein the at least one attribute associated with the locally-mounted-file-system representation comprises at least one of a file location, a file directory, and a file path (¶ [0135] – the manifest file may include object segment filenames; ¶ [0128] – ‘each separate object segments may be assigned a unique identifier {e.g. file name} that allows the object segment to be stored, read, written and/or otherwise manipulated by the file storage system’; ¶ [0125] – segment name formats include <name>/<timestamp>/<size>/<segment> provides for location information).

With respect to Claim 16, the combination of BARTON and ZBILJIC disclose the computer backup system of claim 14.
BARTON further discloses wherein the retention attribute comprises a retain-until date (¶[0059] – a ‘time to live’ marker may be associated with an object).

With respect to Claim 17, the combination of BARTON and ZBILJIC disclose the computer backup system of claim 14.
BARTON further discloses wherein the retention attribute comprises an authenticity attribute (¶ [0081] – objects uploaded to the storage system may be associated with accounts; access may be denied in response to invalid accounts or access keys/tokens).

With respect to Claim 18, the combination of BARTON and ZBILJIC disclose the computer backup system of claim 14.
ZBILJIC further discloses wherein the file comprises a snapshot of a virtual machine (¶ [0004] – an entire data set e.g. a locally instantiated VM may be copied to a local instance from a backing store).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BARTON and ZBILJIC before him or her, to modify the object storage server of the combination of BARTON and ZBILJIC to further include VM snapshots as taught by ZBILJIC.  A motivation for doing so would have been to support co-location of bioinformatics analysis tools with data sets on cloud computing resources (¶ [0004]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure provide teachings of generating manifests for objects stored in object storage systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137